DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kusunoki et al. (JP 05318289).
Regarding claim 1, Kusunoki et al. teaches a spindle device (#7) comprising: a spindle shaft (#41); a first housing (#35) configured to house the spindle shaft to which a gas is supplied (Paragraph 0021, where air is pressure fed to porous bearings in housing #35), the first housing having a bearing (#37a, #37b, #38, #39, #40) configured to rotatably support the spindle shaft (see fig. 9); a motor (#400) located at an end of the spindle shaft (see fig. 7 and 9) and configured to rotate the spindle shaft (Paragraph 0025); a second housing (#60) configured to house the motor (see fig. 9), the second housing being joined to the first housing (second housing #60 is connected to main housing #35 by #9); and a duct (#62) having one end located at a bottom of a space inside the second housing (Paragraph 0026; see fig. 9 and annotated fig. below, where one end of #62 lets a fluid go through it and is inside the housing) and another end projecting from the second housing  (see annotated fig. below).

    PNG
    media_image1.png
    462
    573
    media_image1.png
    Greyscale


Regarding claim 7, Kusunoki et al. teaches the spindle device of claim 1, Kusunoki et al. further discloses: wherein a longitudinal direction of the spindle shaft (see annotated fig. below and fig. 9) is oriented in a vertical direction (see annotated fig. below and fig. 9); and the one end of the duct is positioned at a level lower than a lower surface of the motor (see annotated fig. below).

    PNG
    media_image2.png
    502
    688
    media_image2.png
    Greyscale


Regarding claim 8, Kusunoki et al. teaches the spindle device of claim 1, Kusunoki et al. further discloses: A machine tool (Paragraph 0001; see fig. 1) comprising the spindle device according to claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289) in view of Suzuki (JP 2002052406).
Regarding claim 2, Kusunoki et al. substantially discloses the invention of claim 1, except Kusunoki et al. fails to directly disclose: wherein the bearing is a static pressure bearing configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft.
In the same field of endeavor, namely spindle devices, Suzuki teaches: wherein the bearing is a static pressure bearing (#2A, #3A; paragraph 0017) configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft (Page 4; where bearings support main shaft #4).
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the bearings of Kusunoki et al. so that the bearing is a static pressure bearing configured to rotatably support the spindle shaft by supply of a gas to the spindle shaft as taught by Suzuki in order to allow a non-contact bearing to reduce the vibration impact and allow the spindle device to rotate at high-speeds with high static and dynamic rigidity (Paragraph 0003-0004).

Claim 3, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289) in view of Nagao et al. (JP 2009202285).
Regarding claim 3, Kusunoki et al. substantially discloses the invention of claim 1, except Kusunoki et al. fails to directly disclose: the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing; and the hole is positioned at a level higher than the one end of the duct.
In the same field of endeavor, namely tool devices, Nagao et al. teaches: the duct (#306) is configured to project from inside to outside of the second housing (see fig. 5) through a hole (see fig. 5, where duct #306 goes in through hole) formed in the second housing; and the hole is positioned at a level higher than the one end of the duct (see annotated fig. below).

    PNG
    media_image3.png
    289
    586
    media_image3.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct of Kusunoki et al. so that the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing; and the hole is positioned at a level higher than the one end of the duct as taught by Nagao et al. in order to allow the duct to extend inside the housing for properly interacting with a fluid and allowing the discharge or inflow of fluid into or out of the housing.

Regarding claim 4, Kusunoki et al. substantially discloses the invention of claim 1, except Kusunoki et al. fails to directly disclose: the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing; and a sealing member configured to seal a gap between the hole and the duct is further provided.
In the same field of endeavor, namely tool devices, Nagao et al. teaches: the duct (#306) is configured to project from inside to outside of the second housing (see fig. 5) through a hole (see fig. 5, where duct #306 goes in through hole) formed in the second housing; and a sealing member (#305) configured to seal a gap (see fig. 5) between the hole and the duct is further provided.
It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hole and duct of Kusunoki et al. so that the duct is configured to project from inside to outside of the second housing through a hole formed in the second housing; and a sealing member configured to seal a gap between the hole and the duct is further provided as taught by Nagao et al. in order to prevent a fluid from inadvertently escaping the housing that can occur through it filtering through the small gap between the duct and the hole. 

Regarding claim 5, Kusunoki et al. substantially discloses the invention of claim 1, Kusunoki et al. further discloses: wherein the second housing includes a first surface (see annotated fig. below) whose normal extends in a longitudinal direction of the spindle shaft (see fig. 9); a space (see annotated fig. below) is formed between the first surface and the motor (see fig. 9).

    PNG
    media_image4.png
    439
    507
    media_image4.png
    Greyscale

Kusunoki et al. fails to further disclose: and the one end of the duct is arranged in the space between the first surface and the motor.
In the same field of endeavor, namely tool devices, Nagao et al. teaches: and the one end of the duct is arranged in the space between the first surface and the motor (see annotated fig. below).

    PNG
    media_image5.png
    346
    432
    media_image5.png
    Greyscale

It would be obvious for someone of ordinary skill in the art before the effective filing date of the claimed invention to modify the hole and duct of Kusunoki et al. so that one end of the duct is arranged in the space between the first surface and the motor as taught by Nagao et al. in order to allow the duct to extend inside the housing for properly interacting with a fluid and allowing the discharge or inflow of fluid into or out of the housing.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kusunoki et al. (JP 05318289).
Regarding claim 6, when viewing the spindle device, for example, in Figure 9, it can be appreciated that the spindle device is oriented in a vertical direction but the spindle device #7 can still function if oriented 90 degrees from its position. Kusunoki et al. substantially discloses the invention of claim 1, except it does not disclose: a longitudinal direction of the spindle shaft is a direction intersecting a vertical direction.
However, it would have been obvious to one having ordinary skill in the art at the time of filing
to modify the longitudinal direction of the spindle device of Kusunoki et al. such that the longitudinal direction of the spindle shaft is a direction intersecting a vertical direction for the purpose of allowing the fluid in the second housing to be discharged at any moment and not necessitating the fluid to reach a certain level in order for the discharge to occur.
Regarding claim 6, Kusunoki et al. substantially discloses the invention of claim 1, except Kusunoki et al. fails to directly disclose: and a distance in the vertical direction between the one end of the duct and the second housing is smaller than a distance in the vertical direction between the motor and the second housing.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the duct of Kusunoki et al. by moving the drain duct #62 closer to the second housing’s first surface so that a distance in the vertical direction between the one end of the duct (#62) and the second housing (#60) is smaller than a distance in the vertical direction between the motor (#400) and the second housing (#60)  for the purpose allowing the fluid in the second housing #60 to cover the entire motor, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Jeong Seok Gi (KR 20100128722) teaches a spindle assembly with ducts similar to spindle device.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devitt et al. (US 2014/0286599) teaches a spindle assembly with ducts similar to spindle device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REINALDO ABNEL VARGAS-DEL RIO whose telephone number is (571)272-5321. The examiner can normally be reached 7:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571)-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BOYER D ASHLEY/Supervisory Patent Examiner, Art Unit 3722                                                                                                                                                                                                        
REINALDO ABNEL. VARGAS-DEL RIO
Examiner
Art Unit 3722